


110 HR 1227 : Gulf Coast Hurricane Housing Recovery

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1227
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To assist in the provision of affordable
		  housing to low-income families affected by Hurricane Katrina.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Hurricane Housing Recovery
			 Act of 2007.
		2.Limitation on use
			 of authorized amountsNone of
			 the amounts authorized by this Act may be used to lobby or retain a lobbyist
			 for the purpose of influencing a Federal, State, or local governmental entity
			 or officer.
		ICommunity
			 development block grants
			101.Flexibility of
			 Federal funds for Road Home program
				(a)Prohibition of
			 restriction on use of amounts
					(1)In
			 GeneralSubject to paragraph
			 (2) and notwithstanding any other provision of law, the Director of the Federal
			 Emergency Management Agency may not prohibit or restrict the use, by the State
			 of Louisiana under the Road Home Program of such State, of any amounts
			 specified in paragraph (3) based upon the existence or extent of any
			 requirement or condition under such program that—
						(A)limits or reduces
			 the amount made available to an eligible homeowner who does not agree to remain
			 an owner and occupant of a home in Louisiana; or
						(B)waives the
			 applicability of any limitation or reduction referred to in subparagraph (A)
			 for homeowners who are elderly or senior citizens.
						(2)Savings
			 provisionExcept as provided in paragraph (1), all other
			 provisions of section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c) shall apply to
			 amounts specified in paragraph (3) that are used by the State of Louisiana
			 under the Road Home Program of such State.
					(3)Covered
			 amountsThe amounts specified
			 in this paragraph are any amounts provided for Hurricanes Katrina and Rita
			 under the Hazard Mitigation Grant program of the Federal Emergency Management
			 Agency to the State of Louisiana.
					(b)Reports
					(1)Louisiana road
			 home programThe State of
			 Louisiana shall submit reports under this subsection regarding the Road Home
			 Program of such State to the Committees identified in paragraph (5). Each such
			 report under this subsection shall describe and analyze the implementation,
			 status, and effectiveness of the Road Home Program and shall include the
			 information described in paragraph (3) regarding such program, for the
			 applicable reporting period and for the entire period of the program.
					(2)Other States’
			 household assistance programs funded with CDBG disaster
			 assistanceEach State that
			 received amounts made available under the heading Department of Housing
			 and Urban Development—Community Planning and Development—Community Development
			 Fund in chapter 9 of title I of division B of
			 Public Law
			 109–148 (119 Stat. 2779) or under such heading in chapter 9 of
			 title II of Public Law 109–234 (120 Stat. 472)
			 shall submit reports under this subsection regarding each grant program of the
			 State for assistance for individual households funded in whole or in part with
			 such amounts to the Committees identified in paragraph (5). Each such report
			 under this subsection shall describe and analyze the implementation, status,
			 and effectiveness of each such grant program and shall include the information
			 described in paragraph (3) regarding each such program, for the applicable
			 reporting period and for the entire period of such program.
					(3)ContentsThe
			 information described in this paragraph with respect to a program is the
			 following information:
						(A)The number of
			 applications submitted for assistance under the program.
						(B)The number of
			 households for which assistance has been provided under the program.
						(C)The average amount
			 of assistance provided for each household under the program and the total
			 amount of assistance provided under the program.
						(D)The number of
			 personnel involved in executing all aspects of the program.
						(E)Actions taken to
			 improve the program and recommendations for further such improvements.
						(4)Reporting
			 periodsWith respect to any
			 program described in paragraph (1) or (2), the first report under this
			 subsection shall be submitted not later than the expiration of the 30-day
			 period that begins upon the date of the enactment of this Act. Reports shall be
			 submitted, during the term of each such program, not later than the expiration
			 of each successive: (A) 30-day period thereafter, in the case of the program
			 described in paragraph (1); and (B) calendar quarter thereafter, in the case of
			 the programs described in paragraph (2).
					(5)Receiving
			 committeesThe Committees
			 specified in this paragraph are—
						(A)the Committees on
			 Financial Services and Transportation and Infrastructure of the House of
			 Representatives; and
						(B)the Committees on Banking, Housing, and
			 Urban Affairs and Homeland Security and Governmental Affairs of the
			 Senate.
						(c)New Orleans
			 Redevelopment Authority pilot program
					(1)Availability of
			 amountsThe Secretary of
			 Housing and Urban Development shall require the State of Louisiana to make
			 available, from any amounts made available for such State under the heading
			 Department of Housing and Urban Development—Community Planning and
			 Development—Community Development Fund in chapter 9 of title I of
			 division B of Public Law 109–148 (119 Stat. 2779)
			 or under such heading in chapter 9 of title II of
			 Public Law
			 109–234 (120 Stat. 472) and that remain unexpended, $15,000,000
			 to the New Orleans Redevelopment Authority (in this subsection referred to as
			 the Redevelopment Authority), subject to paragraph (3), only for
			 use to carry out the pilot program under this subsection.
					(2)PurposeThe pilot program under this subsection
			 shall fund, through the combination of amounts provided under this subsection
			 with public and private capital from other sources, the purchase or costs
			 associated with the acquisition or disposition of individual parcels of land in
			 New Orleans, Louisiana, by the Redevelopment Authority to be aggregated,
			 assembled, and sold for the purpose of development by private entities only in
			 accordance with, and subject to, the Orleans Parish Recovery Plan, developed
			 and adopted by the City of New Orleans. The costs associated with acquisition
			 or disposition of a parcel of land may include costs for activities described
			 paragraph (3)(C) with respect to such parcel and costs described in paragraph
			 (3)(F).
					(3)CertificationsThe
			 Secretary of Housing and Urban Development may make amounts available pursuant
			 to paragraph (1) to the Redevelopment Authority only upon the submission to the
			 Secretary of certifications, sufficient in the determination of the Secretary
			 to ensure that the Redevelopment Authority—
						(A)has the authority
			 to purchase land for resale for the purpose of development in accordance with
			 the pilot program under this subsection;
						(B)has bonding
			 authority (either on its own or through a State bonding agency) or has credit
			 enhancements sufficient to support public/private financing to acquire land for
			 the purposes of the pilot program under this subsection;
						(C)has the authority and capacity to ensure
			 clean title to land sold under the pilot program and to reduce the risk
			 attributable to and indemnify against environmental, flood, and other
			 liabilities;
						(D)will provide a
			 first right to purchase any land acquired by the Redevelopment Authority to the
			 seller who sold the land to the Redevelopment Authority;
						(E)has in place
			 sufficient internal controls to ensure that funds made available under this
			 subsection may not be used to fund salaries or other administrative costs of
			 the employees of the Redevelopment Authority; and
						(F)will, in carrying
			 out the pilot program under this subsection, consult with the Office of
			 Recovery Management of the City of New Orleans regarding coordination of
			 activities under the program with the Recovery Plan referred to in paragraph
			 (2), reimbursement of such City for costs incurred in support of the program,
			 and use of program income and other amounts generated through the program.
						(4)Development
			 requirementsIn carrying out the pilot program under this
			 subsection, the Redevelopment Authority shall—
						(A)sell land acquired
			 under the pilot program only as provided in paragraph (2);
						(B)use any proceeds
			 from the sale of such land to replenish funds available for use under the pilot
			 program for the purpose of acquiring new parcels of land or to repay any
			 private financing for such purchases;
						(C)sell land
			 only—
							(i)to
			 purchasers who agree to develop such sites for sale to the public; or
							(ii)to
			 purchasers pursuant to paragraph (3)(D); and
							(D)in the case of a
			 purchaser of land pursuant to paragraph (3)(D), ensure that the developer of
			 any adjacent parcels sold by the Redevelopment Authority makes an offer to the
			 purchaser to develop such land for a fee.
						(5)Inapplicability
			 of stafford act limitationsAny requirements or limitations under
			 or pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act relating to use of properties acquired with amounts made available under
			 such Act for certain purposes, restricting development of such properties, or
			 limiting subsequent alienation of such properties shall not apply to amounts
			 provided under this subsection or properties acquired under the pilot program
			 with such amounts.
					(6)GAO study and
			 reportUpon the expiration of
			 the 2-year period beginning on the date of the enactment of this Act, the
			 Comptroller General of the United States shall conduct a study of the pilot
			 program carried out under this subsection to determine the effectiveness and
			 limitations of, and potential improvements for, such program. Not later than 90
			 days after the expiration of such period, the Comptroller General shall submit
			 a report to the Committees on Financial Services and Transportation and
			 Infrastructure of the House of Representatives and the Committees on Banking,
			 Housing, and Urban Affairs and Homeland Security and Governmental Affairs of
			 the Senate regarding the results of the study.
					(d)Ongoing GAO
			 reports on use of amounts
					(1)Quarterly
			 reportsDuring the period
			 that amounts referred to in subsection (a)(3) are being expended under the Road
			 Home Program of the Louisiana Recovery Authority, the Comptroller General of
			 the United States shall submit reports on a quarterly basis to the Committees
			 on Financial Services and Transportation and Infrastructure of the House of
			 Representatives and the Committees on Banking, Housing, and Urban Affairs and
			 Homeland Security and Governmental Affairs of the Senate. Such reports shall
			 describe and account for the use of all such amounts expended during the
			 applicable quarterly period and identify any waste, fraud, or abuse involved in
			 the use of such amounts.
					(2)MonitoringThe Comptroller General shall monitor the
			 total amount referred to in subsection (a)(3) that has been expended by such
			 Authority and, pursuant to such monitoring—
						(A)upon determining
			 that at least two percent of such amount has been expended, shall include in
			 the first quarterly report thereafter a written determination of such
			 expenditure; and
						(B)upon determining,
			 at any time after the determination under subparagraph (A), that the portion of
			 such total amount expended at such time that was subject to waste, fraud, or
			 abuse exceeds 10 percent, shall include in the first quarterly report
			 thereafter a certification to that effect.
						(3)Actions in
			 response to waste, fraud, and abuseIf at any time the
			 Comptroller General submits a report under paragraph (1) that includes a
			 certification under paragraph (2)(B)—
						(A)the Committee on Financial Services of the
			 House of Representatives and the Committee on Banking, Finance, and Urban
			 Affairs of the Senate shall each hold hearings within 60 days to identify the
			 reasons for such waste, fraud, and abuse; and
						(B)the Comptroller General shall submit a
			 report to the Committees referred to in paragraph (1) within 90 days
			 recommending actions to be taken to prevent further waste fraud and abuse in
			 expenditure of such amounts.
						102.Treatment of
			 benefits from other programs under Road Home Program
				(a)In
			 generalSubject to subsection
			 (b) and notwithstanding any other provision of law, to the extent that amounts
			 made available under the heading Department of Housing and Urban
			 Development-Community Planning and Development—Community Development
			 Fund in chapter 9 of title I of division B of
			 Public Law
			 109–148 (119 Stat. 2779), under such heading in chapter 9 of
			 title II of Public Law 109–234 (120 Stat. 472),
			 and under section 101 of this title, are used by the State of Louisiana under
			 the Road Home program, the procedures preventing duplication of benefits
			 established pursuant to the penultimate proviso under such heading in
			 Public Law
			 109–148 (119 Stat. 2781) and the 15th proviso under such
			 heading in Public Law 109–234 (120 Stat. 473)
			 shall not apply with respect to any benefits received from hazard insurance,
			 flood insurance, or disaster payments from the Federal Emergency Management
			 Agency, except to the extent that the inapplicability of such procedures would
			 result in a windfall gain under the Road Home Program to any person.
				(b)ApplicabilityDuring the period consisting of fiscal
			 years 2008 through 2012, the Secretary of Housing and Urban Development shall
			 monitor the expenditure, under the Road Home Program, of amounts referred to in
			 subsection (a) that were made available from Public Laws 109–148 and 109–234.
			 If at any time during such period the cumulative outlays resulting from the
			 inapplicability, pursuant to subsection (a), of the procedures referred to in
			 such subsection preventing duplication of benefits exceed $1,250,000,000, the
			 Secretary shall suspend the applicability of subsection (a) for the remainder
			 of such period.
				103.Elimination of
			 prohibition of use for match requirement
				(a)In
			 generalNotwithstanding any
			 other provision of law, any amounts made available before the date of the
			 enactment of this Act for activities under the community development block
			 grant program under title I of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5301
			 et seq.) for expenses related to disaster relief, long-term
			 recovery, and restoration of infrastructure in the areas impacted or distressed
			 by the consequences of Hurricane Katrina, Rita, or Wilma in States for which
			 the President declared a major disaster, or made available before such date of
			 enactment for such activities for such expenses in the areas impacted or
			 distressed by the consequences of Hurricane Dennis, may be used by a State or
			 locality as a matching requirement, share, or contribution for any other
			 Federal program.
				(b)Efficient
			 environmental reviewNotwithstanding any other provision of law,
			 when a State, unit of general local government, or Indian tribe, or Department
			 of Hawaiian Home Lands uses amounts referred to in subsection (a), the release
			 of which would otherwise be subject to environmental reviews under the
			 procedures authorized under section 104(g) of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5304(g)), to match or
			 supplement the federal assistance provided under section 402, 403, 406, 407, or
			 502 of Robert T. Stafford Disaster Relief and Emergency Assistance Act, and the
			 Director of the Federal Emergency Management Agency conducts an environmental
			 review that encompasses all activities assisted by such matching funds, the
			 Director’s environmental review shall satisfy all of the environmental
			 responsibilities that would otherwise be assumed by the State, unit of general
			 local government, Indian tribe, or Department of Hawaiian Home Lands under such
			 section 104(g), and the requirements and procedures of such provision,
			 including assumption of environmental review responsibilities and submission
			 and approval of a request for release of funds and certification, shall be
			 inapplicable, if, prior to its commitment of any matching funds for such
			 activities, the State, unit of general local government, Indian tribe, or
			 Department of Hawaiian Home Lands notifies the Director and the Secretary of
			 Housing and Urban Development that it elects to defer to the Director's
			 environmental review responsibilities. If a deferral is elected under this
			 subsection, the Director shall be the responsible party for any liability under
			 the applicable law if the environmental review as described in the preceding
			 sentence is deficient in any manner.
				104.Reimbursement
			 of CDBG amounts used for rental housing assistanceThere
			 are authorized to be appropriated, from any amounts made available before the
			 date of the enactment of this Act under any provision of law to the Federal
			 Emergency Management Agency for disaster relief under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act relating to the consequences of
			 Hurricane Katrina, Rita, or Wilma that remain unobligated, and from any amounts
			 made available before such date of enactment under any provision of law to such
			 Agency for such disaster relief relating to the consequences of Hurricane
			 Dennis that remain unobligated, such sums as may be necessary to be made
			 available to the Director of the Federal Emergency Management Agency for
			 transfer to the Secretary of Housing and Urban Development, for such Secretary
			 to provide assistance under title I of the Housing and Community Development
			 Act of 1974 (42
			 U.S.C. 5301 et seq.) to metropolitan cities and urban counties
			 that used amounts previously made available under such title to provide rental
			 housing assistance for families residing in such city or county pursuant to
			 evacuation from their previous residences because of such hurricanes in the
			 amount necessary to provide each such city and county with an amount equal to
			 the aggregate amount of previous assistance under such title so used.
			IIPublic
			 Housing
			201.Survey of
			 public housing residents
				(a)SurveyThe Secretary of Housing and Urban
			 Development shall provide for the conducting of a survey, using appropriate
			 scientific research methods, by an independent entity or organization, to
			 determine, of the households who as of August 28, 2005, resided in public
			 housing (as such term is defined in section 3(b) of the United States Housing
			 Act of 1937 (42
			 U.S.C. 1437a(b))) operated or administered by the Housing
			 Authority of New Orleans, in Louisiana—
					(1)which and how many
			 such households intend to return to residences in dwelling units described in
			 section 202(d) of this Act, when presented with the options of—
						(A)returning to
			 residence in a repaired public housing or comparable dwelling unit in New
			 Orleans; or
						(B)continuing to
			 receive rental housing assistance from the Federal Government; and
						(2)when such
			 households intend to return.
					(b)Participation of
			 residentsThe Secretary shall solicit recommendations from
			 resident councils and residents of public housing operated or administered by
			 such Housing Authority in designing and conducting the survey under subsection
			 (a).
				(c)Proposed survey
			 documentThe Secretary shall
			 submit the full research design of the proposed document to be used in
			 conducting the survey to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate not less than 10 business days before the commencement of such
			 survey.
				(d)ReportThe Secretary shall submit a report the
			 Committees referred to in subsection (c) detailing the results of the survey
			 conducted under subsection (a) not later than 60 days after the date of the
			 enactment of this Act.
				202.Right of return
			 for previous residents of public housing
				(a)Requirement To
			 provide dwelling unitsNot
			 later than August 1, 2007, the Housing Authority of New Orleans shall make
			 available for occupancy, subject to subsection (b), a number of dwelling units
			 (including those currently occupied) described in subsection (d) that is not
			 less than the greater of—
					(1)3,000; or
					(2)the number of households who have
			 indicated, in the survey conducted pursuant to section 201, that they intend to
			 return to residence in public housing operated or administered by such public
			 housing agency.
					(b)Right of
			 return
					(1)In
			 generalSubject only to
			 subsection (c), the Housing Authority of New Orleans shall make available, upon
			 the request of any household who, as of August 28, 2005, was a tenant of public
			 housing operated or administered by such public housing agency, occupancy for
			 such household in a dwelling unit provided pursuant to subsection (a). As a
			 condition of exercising a right under this paragraph to occupancy in such a
			 dwelling unit, not later than August 1, 2007, a tenant shall provide notice to
			 such Housing Authority of intent to exercise such right and shall identify a
			 date that the tenant intends to occupy such a dwelling unit, which shall not be
			 later than October 1, 2007.
					(2)PreferencesIn
			 making dwelling units available to households pursuant to paragraph (1), such
			 Housing Authority shall provide preference to each such household for occupancy
			 in a dwelling unit in the following locations, in the following order:
						(A)A dwelling unit in
			 the same public housing project occupied by the household as of August 28,
			 2005, if available.
						(B)A dwelling unit in
			 the same census tract in which was located the public housing dwelling unit
			 occupied by the household as of August 28, 2005, if available.
						(C)A dwelling unit in
			 a census tract adjacent to the census tract in which was located the public
			 housing dwelling unit occupied by the household as of August 28, 2005, if
			 available.
						(D)A dwelling unit in
			 the neighborhood in which was located the public housing dwelling unit occupied
			 by the household as of August 28, 2005, if available.
						(c)Prohibition of
			 exclusionThe Housing
			 Authority of New Orleans, and any other manager of replacement dwelling units
			 set forth in this section shall not, including through the application of any
			 waiting list or eligibility, screening, occupancy, or other policy or practice,
			 prevent any household referred to in subsection (b)(1) from occupying a
			 replacement dwelling unit provided pursuant to subsection (a), except that such
			 Housing Authority or other manager shall prevent a household from occupying
			 such a dwelling unit, and shall provide priority for occupancy in such dwelling
			 units, as follows: any other provision of Federal law prohibits occupancy or
			 tenancy of such household in the type of housing of the replacement dwelling
			 unit provided for such household.
					(1)Notwithstanding any
			 priority under paragraphs (4) through (6), a household shall be prevented from
			 such occupancy to the extent that any other provision of Federal law prohibits
			 occupancy or tenancy of such household, or any individual who is a member of
			 such household, in the type of housing of the replacement dwelling unit
			 provided for such household.
					(2)Notwithstanding any priority under
			 paragraphs (4) through (6), a household shall be prevented from such occupancy
			 if it includes any individual who has been convicted of a drug dealing offense,
			 sex offense, or crime of domestic violence.
					(3)Notwithstanding any priority under
			 paragraphs (4) through (6), a household shall be prevented from such occupancy
			 on the basis of a determination that occupancy of any individual who is a
			 member of the household may constitute a threat to public safety, including a
			 threat caused by occupancy that would facilitate reunification of members of
			 gangs involved in criminal activity.
					(4)Priority in such
			 occupancy shall be provided to individuals who are employed or households that
			 include individuals who are employed.
					(5)Priority in such
			 occupancy in public housing dwelling units shall be provided to—
						(A)individuals who
			 agree to contribute toward community service, or to participate in an economic
			 self-sufficiency program for, more hours per month than is required under
			 section 12(c) of the United States Housing Act of 1937 (42 U.S.C.
			 1437j(c));
						(B)individuals who,
			 under paragraph (2) of section 12(c) of the United States Housing Act of 1937,
			 are exempt from the requirement under paragraph (1) of such section; and
						(C)households that
			 include such individuals.
						(6)A household that
			 consists of a family or youth described in section 8(x)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(x)(2); relating to
			 family unification) shall be provided priority in such occupancy.
					The
			 Secretary of Housing and Urban Development shall issue regulations to carry out
			 the exceptions under paragraphs (1) through (6).(d)Replacement
			 dwelling unitsA dwelling unit described in this subsection
			 is—
					(1)a
			 dwelling unit in public housing operated or administered by the Housing
			 Authority of New Orleans; or
					(2)a
			 dwelling unit in other comparable housing located in the jurisdiction of the
			 Housing Authority of New Orleans for which the sum of the amount required to be
			 contributed by the tenant for rent and any separate utility costs for such unit
			 borne by the tenant is comparable to the sum of the amount required to be
			 contributed by the tenant for rental of a comparable public housing dwelling
			 unit and any separate utility costs for such unit borne by the tenant.
					(e)Relocation
			 assistanceThe Housing Authority of New Orleans shall provide, to
			 each household provided occupancy in a dwelling unit pursuant to subsection
			 (b), assistance under the Uniform Relocation Assistance and Real Property
			 Acquisitions Policy Act of 1970 (42 U.S.C. 4601 et seq.) for
			 relocation to such dwelling unit.
				203.One-for-one
			 replacement of all public housing dwelling units
				(a)Conditions on
			 demolitionAfter the date of the enactment of this Act, the
			 Housing Authority of New Orleans may not demolish or dispose of any dwelling
			 unit of public housing operated or administered by such agency (including any
			 uninhabitable unit and any unit previously approved for demolition) except
			 pursuant to a plan for replacement of such units in accordance with, and
			 approved by the Secretary of Housing and Urban Development pursuant to,
			 subsection (b).
				(b)Plan
			 requirementsThe Secretary may not approve a plan that provides
			 for demolition or disposition of any dwelling unit of public housing referred
			 to in subsection (a) unless—
					(1)such plan is developed with the active
			 participation of the resident councils of, and residents of public housing
			 operated or administered by, such Housing Authority and with the City of New
			 Orleans, at every phase of the planning and approval process, through a process
			 that provides opportunity for comment on specific proposals for redevelopment,
			 demolition, or disposition;
					(2)not later than 60
			 days before the date of the approval of such plan, such Housing Authority has
			 convened and conducted a public hearing regarding the demolition or disposition
			 proposed in the plan;
					(3)such plan provides
			 that for each such dwelling unit demolished or disposed of, such public housing
			 agency will provide an additional dwelling unit through—
						(A)the acquisition or
			 development of additional public housing dwelling units; or
						(B)the acquisition, development, or
			 contracting (including through project-based assistance) of additional dwelling
			 units that are subject to requirements regarding eligibility for occupancy,
			 tenant contribution toward rent, and long-term affordability restrictions which
			 are comparable to public housing units;
						(4)such plan provides
			 for the implementation of a right for households to occupancy housing in
			 accordance with section 202;
					(5)such plan provides
			 priority in making units available under paragraph (3) to residents identified
			 in section 201;
					(6)such plan provides that the proposed
			 demolition or disposition and relocation will be carried out in a manner that
			 affirmatively furthers fair housing, as described in subsection (e) of section
			 808 of the Civil Rights Act of 1968; and
					(7)to the extent that
			 such plan provides for the provision of replacement or additional dwelling
			 units, or redevelopment, in phases over time, such plan provides that the ratio
			 of dwelling units described in subparagraphs (A) and (B) of paragraph (3) that
			 are provided in any such single phase to the total number of dwelling units
			 provided in such phase is not less than the ratio of the aggregate number of
			 such dwelling units provided under the plan to the total number of dwelling
			 units provided under the plan.
					(c)Inapplicable
			 provisionsSubparagraphs (B)
			 and (D) of section 8(o)(13) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f(o)(13)) shall not apply with respect to vouchers used to
			 comply with the requirements of subsection (b)(3) of this section.
				(d)MonitoringThe Secretary of Housing and Urban
			 Development shall provide for the appropriate field offices of the Department
			 to monitor and supervise enforcement of this section and plans approved under
			 this section and to consult, regarding such monitoring and enforcement, with
			 resident councils of, and residents of public housing operated or administered
			 by, the Housing Authority of New Orleans and with the City of New
			 Orleans.
				204.Protection for
			 public housing residents in hurricane areas
				(a)Conditions on
			 transferDuring the two year period beginning on the date of the
			 enactment of this Act, a public housing agency may not transfer ownership of
			 any public housing dwelling units described in subsection (h) unless the
			 transferee enters into such binding commitments as the Secretary of Housing and
			 Urban Development considers necessary to maintain, for the longest feasible
			 period, the requirements regarding eligibility for occupancy in such dwelling
			 units and tenant contribution toward rent for such dwelling units that are
			 applicable to such units as public housing dwelling units.
				(b)Conditions on
			 demolitionAfter the date of
			 the enactment of this Act, a public housing agency may not dispose or demolish
			 any dwelling units described in subsection (h), except pursuant to a plan for
			 replacement of such units in accordance with, and approved by the Secretary of
			 Housing and Urban Development pursuant to, subsection (c).
				(c)Plan
			 requirementThe Secretary of Housing and Urban Development may
			 not approve a plan that provides for demolition or disposition of any dwelling
			 unit of public housing described in subsection (h) unless such plan complies
			 with the requirements under paragraphs (1), (2), (3), (6), and (7) of section
			 203(b), except that such paragraphs shall be applied for purposes this
			 subsection by substituting the public housing agency and
			 applicable unit of general local government for such
			 Housing Authority and City of New Orleans,
			 respectively.
				(d)Relocation
			 assistanceA public housing agency shall provide, to each
			 household relocated pursuant to a plan under this section for demolition or
			 disposition, assistance under the Uniform Relocation Assistance and Real
			 Property Acquisitions Policy Act of 1970 for relocation to their new
			 residence.
				(e)Right of
			 returnA public housing agency administering or operating public
			 housing dwelling units described in subsection (h) has the obligation—
					(1)to
			 use its best efforts to locate tenants displaced from such public housing as a
			 result of Hurricane Katrina or Rita; and
					(2)to provide such
			 residents occupancy in public housing dwelling units of such agency that become
			 available for occupancy, and to ensure such residents a means to exercise such
			 right of return.
					(f)Inapplicability
			 of certain project-based voucher limitationsSubparagraphs (B)
			 and (D) of section 8(o)(13) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f(o)(13)) shall not apply with respect to any project-based
			 vouchers used to comply with the requirements of a plan under subsection
			 (c).
				(g)Prohibition on
			 displacement from habitable unitsA public housing agency may not displace a
			 tenant from any public housing dwelling unit described in subsection (h) that
			 is administered or operated by such agency and is habitable (including during
			 any period of rehabilitation), unless the agency provides a suitable and
			 comparable dwelling unit for such tenant in the same local community as such
			 public housing dwelling unit.
				(h)Covered public
			 housing dwelling unitsThe
			 public housing dwelling units described in this subsection are any such
			 dwelling units located in any area for which major disaster or emergency was
			 declared by the President pursuant to the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act as a result of Hurricane Katrina or Rita of 2005,
			 except that such dwelling units shall not include any public housing dwelling
			 units operated or administered by the Housing Authority of New Orleans.
				205.Reports on
			 proposed conversions of public housing unitsNot later than the expiration of the 15-day
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development shall submit to the Committee on Financial
			 Services of the House of Representatives and the Committee on Banking, Housing,
			 and Urban Affairs of the Senate a detailed report identifying all public
			 housing projects located in areas impacted by Hurricane Katrina or Rita of
			 2005, for which plans exist to transfer ownership to other entities or
			 agencies. Such report shall include the following information for each such
			 project:
				(1)The name and
			 location.
				(2)The number of
			 dwelling units.
				(3)The proposed new
			 owner.
				(4)The existing
			 income eligibility and rent provisions.
				(5)Duration of
			 existing affordability restrictions.
				(6)The proposed date
			 of transfer.
				(7)Any other relevant
			 information regarding the project.
				206.Authorization
			 of appropriations for repair and rehabilitationThere are authorized to be appropriated such
			 sums as may be necessary to carry out activities eligible for funding under the
			 Capital Fund under section 9 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437g) for the repair, rehabilitation, and development of
			 public housing of the Housing Authority of New Orleans, and for community and
			 supportive services for the residents of public housing operated or
			 administered by the Housing Authority of New Orleans.
			207.Compliance of
			 existing requests for proposalsEach request for qualification or proposal
			 issued before the date of the enactment of this Act with respect to any public
			 housing operated or administered by the Housing Authority of New Orleans shall,
			 notwithstanding any existing terms of such requests, be subject to and comply
			 with all provisions of this title and, to the extent necessary to so comply,
			 such Housing Authority shall reissue such requests.
			208.Reports on
			 complianceNot later than the
			 expiration of the 30-day period beginning on the date of the enactment of this
			 Act and not later than the expiration of each calendar quarter thereafter, the
			 Secretary of Housing and Urban Development shall submit a detailed report
			 regarding compliance with the requirements of this title, including the
			 resident participation requirement under section 203(b)(1), to the Committee on
			 Financial Services of the House of Representatives, the Committee on Banking,
			 Housing, and Urban Affairs of the Senate, the resident councils of, and
			 residents of public housing operated or administered by, the Housing Authority
			 of New Orleans, and the City of New Orleans.
			209.Requirements
			 regarding public housing construction workersAny entity that receives any Federal funds
			 made available pursuant to this title for construction, development,
			 rehabilitation, or repair of public housing shall verify that all workers
			 employed by such entity and engaged in such activities—
				(1)have an
			 immigration status that allows them to legally be so employed; and
				(2)have a valid form
			 of identification or documentation indicating such immigration status.
				IIIDisaster Voucher
			 Program and Project-Based Rental Assistance
			301.Extension of
			 DVP programThere are
			 authorized to be appropriated such sums as may be necessary to provide
			 assistance under the Disaster Voucher Program of the Department of Housing and
			 Urban Development established pursuant to
			 Public Law
			 109–148 (119 Stat. 2779) through January 1, 2008, and, to the
			 extent that amounts for such purpose are made available, such program, and the
			 authority of the Secretary of Housing and Urban Development to waive
			 requirements under section 8 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f) in administering assistance under such program, shall be
			 so extended.
			302.Clarification
			 of voucher allocation formula for fiscal year 2007In
			 carrying out section 21033 of the Continuing Appropriations Resolution, 2007,
			 to provide renewal funding for tenant-based rental housing assistance under
			 section 8 of the United States Housing Act of 1937 for each public housing
			 agency, the Secretary of Housing and Urban Development shall make, for any
			 public housing agency impacted by Hurricane Katrina, Rita, or Wilma, such
			 adjustments as are appropriate to provide adequate funding to adjust for
			 reduced voucher leasing rates and increased housing costs arising from such
			 hurricanes.
			303.Preservation of
			 project-based housing assistance payments contracts for dwelling units damaged
			 or destroyed
				(a)Tolling of
			 contract termNotwithstanding
			 any other provision of law, a project-based housing assistance payments
			 contract for a covered assisted multifamily housing project shall not expire or
			 be terminated because of the damage or destruction of dwelling units in the
			 project by Hurricane Katrina or Rita. The expiration date of the contract shall
			 be deemed to be the later of the date specified in the contract or a date that
			 is not less than three months after the dwelling units in the project or in a
			 replacement project are first made habitable.
				(b)Owner proposals
			 for reuse or re-sitingThe
			 Secretary of Housing and Urban Development shall promptly review and shall
			 approve all feasible proposals made by owners of covered assisted multifamily
			 housing projects submitted to the Secretary, not later than October 1, 2007,
			 that provide for the rehabilitation of the project and the resumption of use of
			 the assistance under the contract for the project, or, alternatively, for the
			 transfer, pursuant to subsection (c), of the contract or, in the case of a
			 project with an interest reduction payments contract, of the remaining budget
			 authority under the contact, to another multifamily housing project.
				(c)Transfer of
			 contractIn the case of any
			 covered assisted multifamily housing project, the Secretary of Housing and
			 Urban Development shall—
					(1)in the case of a
			 project with a project-based rental assistance payments contract described in
			 subparagraph (A), (B), or (C) of subsection (d)(2), transfer the contract to
			 another appropriate and habitable existing project or a project to be
			 constructed (having the same or a different owner); and
					(2)in the case of a
			 project with an interest reduction payments contract pursuant to section 236 of
			 the National Housing Act, use the remaining budget authority under the contract
			 for interest reduction payments to reduce financing costs with respect to
			 dwelling units in other habitable projects not currently so assisted, and such
			 dwelling units shall be subject to the low-income affordability restrictions
			 applicable to projects for which such payments are made under section 236 of
			 the National Housing Act.
					A project
			 to which a project-based rental assistance payments contract is transferred may
			 have a different number of units or bedroom configuration than the damaged or
			 destroyed project if approximately the same number of individuals are expected
			 to occupy the subsidized units in the replacement project as occupied the
			 damaged or destroyed project.(d)DefinitionsFor
			 purposes of this section:
					(1)Covered assisted
			 multifamily housing projectThe term assisted multifamily
			 housing project means a multifamily housing project that—
						(A)as of the date of the enactment of this
			 Act, is subject to a project-based rental assistance payments contract
			 (including pursuant to subsection (a) of this section); and
						(B)that was damaged or destroyed by Hurricane
			 Katrina or Hurricane Rita of 2005.
						(2)Project-based
			 rental assistance payments contractThe term project-based rental
			 assistance payments contract includes—
						(A)a contract entered
			 into pursuant to section 8 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f);
						(B)a contract for
			 project rental assistance pursuant to section 202(c)(2) of the Housing Act of
			 1959 (12 U.S.C.
			 1701q(c)(2));
						(C)a contract for project rental assistance
			 pursuant to section 811(d)(2) of the Cranston-Gonzalez National Affordable
			 Housing Act (42
			 U.S.C. 8013(d)(2)); and
						(D)an interest reduction payments contract
			 pursuant to section 236 of the National Housing Act (12 U.S.C.
			 1715z–1).
						304.Tenant
			 replacement vouchers for all lost unitsThere is authorized to be appropriated for
			 fiscal year 2008 such sums as may be necessary to provide tenant replacement
			 vouchers under section 8 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f) for the number of households that is equal to—
				(1)the number of
			 assisted dwelling units (whether occupied or unoccupied) located in covered
			 assisted multifamily housing projects (as such term is defined in section
			 303(d) of this Act) that are not approved for reuse or re-siting by the
			 Secretary; plus
				(2)the number of
			 public housing dwelling units that, as of August 28, 2005, were located in
			 areas affected by Hurricane Katrina and were considered for purposes of
			 allocating operating and capital assistance under section 9 of the United
			 States Housing Act of 1937 (whether occupied or unoccupied), that will not be
			 put back into use for occupancy; plus
				(3)the number of public housing dwelling units
			 that, as of September 24, 2005, were located in areas affected by Hurricane
			 Rita and were considered for purposes of allocating operating and capital
			 assistance under section 9 of the United States Housing Act of 1937 (whether
			 occupied or unoccupied), that will not be put back into use for occupancy;
			 minus
				(4)the number of
			 previously awarded enhanced vouchers for assisted dwelling units and tenant
			 protection vouchers for public housing units covered under this section.
				Any amounts
			 made available pursuant to this section shall, upon the request of a public
			 housing agency for such voucher assistance, be allocated to the public housing
			 agency based the number of dwelling units described in paragraph (1) or (2)
			 that are located in the jurisdiction of the public housing agency.305.Voucher
			 assistance for supportive housingThere are authorized to be appropriated such
			 sums as may be necessary to provide 4,500 vouchers for project-based rental
			 assistance under section 8(o)(13) of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f(o)(13)) for use in areas impacted by Hurricanes Katrina
			 and Rita for supportive housing dwelling units for elderly families, persons
			 with disabilities, or homeless persons. The Secretary of Housing and Urban
			 Development shall make available to the State of Louisiana or its designee or
			 designees, upon request, 3,000 of such vouchers. Subparagraphs (B) and (D) of
			 section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)) shall not apply with respect to vouchers made
			 available under this section.
			306.Transfer of DVP
			 vouchers to voucher program
				(a)Transfer to
			 section 8 voucher programThere are authorized to be
			 appropriated, for tenant-based assistance under section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)), such sums as
			 may be necessary to provide vouchers for such assistance for each household
			 that, as of the termination date of the Disaster Voucher Program referred to in
			 section 301 of this Act, is assisted under such program, for the period that
			 such household is eligible for such voucher assistance. Such voucher assistance
			 shall be administered by the public housing agency having jurisdiction of the
			 area in which such assisted family resides as of such termination date.
				(b)Temporary
			 vouchersIf at any time a household for whom a voucher for rental
			 housing assistance is provided pursuant to this section becomes ineligible for
			 further such rental assistance—
					(1)the public housing
			 agency administering such voucher pursuant to this section may not provide
			 rental assistance under such voucher for any other household;
					(2)the Secretary of
			 Housing and Urban Development shall recapture from such agency any remaining
			 amounts for assistance attributable to such voucher and may not reobligate such
			 amounts to any public housing agency; and
					(3)such voucher shall
			 not be taken into consideration for purposes of determining any future
			 allocation of amounts for such tenant-based rental assistance for any public
			 housing agency.
					307.Identification
			 and notification of DVP-eligible households not assistedThe Secretary of Housing and Urban
			 Development shall make a good faith effort to identify all households who, as
			 of the date of the enactment of this Act, are eligible for assistance under the
			 Disaster Voucher Program referred to in section 301 but are not assisted under
			 such program. Upon identification of each such household, the Secretary
			 shall—
				(1)notify such
			 household of the rights of the household to return a public housing or other
			 assisted dwelling unit; and
				(2)to
			 the extent that the family is eligible at such time of identification, offer
			 the household assistance under the Disaster Voucher program.
				308.GAO study of
			 wrongful or erroneous termination of Federal rental housing
			 assistanceThe Comptroller
			 General of the United States shall conduct a study of households that received
			 Federal assistance for rental housing in connection with Hurricanes Katrina and
			 Rita to determine if the assistance for any such households was wrongfully or
			 erroneously terminated. The Comptroller General shall submit a report to the
			 Congress not later than June 1, 2007, setting forth the results of the study,
			 which shall include an estimate of how many households were subject to such
			 wrongful or erroneous termination and how many of those households have incomes
			 eligible for the household to receive tenant-based rental assistance under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
			IVDamages arising
			 from FEMA actions
			401.Authorization
			 of appropriations to reimburse landlords for damages due to FEMA management of
			 leases entered into under section 403 of the Stafford Disaster Relief
			 ActThere are authorized to be
			 appropriated, from amounts made available before the date of the enactment of
			 this Act under any provision of law to the Federal Emergency Management Agency
			 for disaster relief under the Robert T. Stafford Disaster Relief Emergency
			 Assistance Act, such sums as may be necessary for the Director of the Federal
			 Emergency Management Agency to provide reimbursement to each landlord who
			 entered into leases to provide emergency sheltering in response to Hurricane
			 Katrina, Rita, or Wilma of 2005, pursuant to the program of the Federal
			 Emergency Management Agency pursuant to section 403 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) in the amount of
			 actual, documented damages incurred by such landlord as a result of abrogation
			 by such Agency of commitments entered into under such program, but not
			 including reimbursement for any such landlord to the extent that such landlord
			 has previously received reimbursement for such damages under any other Federal
			 or non-Federal program.
			VFHA
			 single family housing
			501.Treatment of
			 non-conveyable properties
				(a)In
			 generalNotwithstanding any
			 other provision of law, in the case of any property consisting of 1- to
			 4-family residence that is subject to a mortgage insured under title II of the
			 National Housing Act (12 U.S.C. 1707 et seq.) and was
			 damaged or destroyed as a result of Hurricane Katrina or Rita of 2005, if there
			 was no failure on the part of the mortgagee or servicer to provide hazard
			 insurance for the property or to provide flood insurance coverage for the
			 property to the extent such coverage is required under Federal law, the
			 Secretary of Housing and Urban Development—
					(1)may not deny
			 conveyance of title to the property to the Secretary and payment of the
			 benefits of such insurance on the basis of the condition of the property or any
			 failure to repair the property;
					(2)may not reduce the
			 amount of such insurance benefits to take into consideration any costs of
			 repairing the property; and
					(3)with respect to a
			 property that is destroyed, condemned, demolished, or otherwise not available
			 for conveyance of title, may pay the full benefits of such insurance to the
			 mortgagee notwithstanding that such title is not conveyed.
					(b)Budget Act
			 complianceInsurance claims
			 may be paid in accordance with subsection (a) only to the extent or in such
			 amounts as are or have been provided in advance in appropriations Acts for the
			 costs (as such term is defined in section 502 of the Federal Credit Reform Act
			 of 1990 (2 U.S.C.
			 661(a)) of such claims.
				VIFair
			 Housing Enforcement
			601.Fair housing
			 initiatives program
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out section 561 of the Housing and
			 Community Development Act of 1987 (42 U.S.C. 3616a),
			 in each of fiscal years 2008 and 2009, such sums as may be necessary, but not
			 less than $5,000,000, for areas affected by Hurricanes Katrina and Rita, of
			 which, in each such fiscal year—
					(1)60
			 percent shall be available only for private enforcement initiatives for
			 qualified private enforcement fair housing organizations authorized under
			 subsection (b) of such section, and, of the amount made available in accordance
			 with this paragraph, the Secretary shall set aside an amount for multi-year
			 grants to qualified fair housing enforcement organizations;
					(2)20 percent shall
			 be available only for activities authorized under paragraphs (1) and (2) of
			 subsection (c) of such section; and
					(3)20
			 percent shall be available only for education and outreach programs authorized
			 under subsection (d) of such section.
					(b)Low
			 fundingIf the total amount appropriated to carry out the Fair
			 Housing Initiatives Program for either fiscal year 2008 or 2009 is less than
			 $50,000,000, not less than 5 percent of such total amount appropriated for such
			 fiscal year shall be available for the areas described in subsection (a) for
			 the activities described in paragraphs (1), (2), and (3) of such
			 subsection.
				(c)AvailabilityAny amounts appropriated under this section
			 shall remain available until expended.
				VIIImproved
			 distribution of Federal hurricane housing funds for hurricane relief
			701.GAO study of
			 improved distribution of Federal housing funds for hurricane relief
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study to examine methods of improving the distribution
			 of Federal housing funds to assist States covered by this Act with recovery
			 from hurricanes, which shall include identifying and analyzing—
					(1)the Federal and
			 State agencies used in the past to disburse such funds and the strengths and
			 weakness of existing programs;
					(2)the means by and
			 extent to which critical information relating to hurricane recovery, such as
			 property valuations, is shared among various State and Federal agencies;
					(3)program requirements that create
			 impediments to the distribution of such funds that can be eliminated or
			 streamlined;
					(4)housing laws and
			 regulations that have caused programs to be developed in a manner that complies
			 with statutory requirements but fails to meet the housing objectives or needs
			 of the States or the Federal Government;
					(5)laws relating to privacy and impediments
			 raised by housing laws to the sharing, between the Federal Government and State
			 governments, and private industry, of critical information relating to
			 hurricane recovery;
					(6)methods of
			 streamlining applications for and underwriting of Federal housing grant or loan
			 programs; and
					(7)how to establish
			 more equitable Federal housing laws regarding duplication of benefits.
					(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Congress a report describing the
			 results of the study and any recommendations regarding the issues analyzed
			 under the study.
				VIIICommending
			 Americans for their rebuilding efforts
			801.Commending
			 Americans
				(a)Congressional
			 findingsThe Congress finds that—
					(1)over 500,000 individuals in the United
			 States have volunteered their time in helping rebuild the Gulf Coast region in
			 the aftermath of Hurricane’s Katrina and Rita;
					(2)over $3,500,000,000
			 in cash and in-kind donations have been made for hurricane victims;
					(3)40,000,000 pounds
			 of food have been distributed by Catholic Charities’ Food Bank through
			 hurricane relief efforts;
					(4)almost 7,000,000
			 hot meals have been served by Salvation Army volunteers in hurricane relief
			 efforts;
					(5)over 10,000,000
			 college students have devoted their spring and fall breaks to hurricane relief
			 efforts;
					(6)almost 20,000
			 families displaced as a result of the hurricanes have been supported by
			 Traveler’s Aid volunteers;
					(7)faith-based organizations, such as Jewish
			 Family Services, Lutheran Disaster Response, the United Methodist Committee on
			 Relief, Presbyterian Disaster Assistance, the National Baptist Convention of
			 America, Inc., the Progressive National Baptist Convention, the Southern
			 Baptist Convention, and the African Methodist Episcopal Church have contributed
			 tens of thousands of man-hours for hurricane relief; and
					(8)community-based
			 organizations, such as the Boys and Girls Club of America, Junior League, Boy
			 and Girl Scouts of America, and the YMCA, have had thousands of members
			 volunteer with the cleanup in the Gulf States.
					(b)CommendationThe Congress hereby commends the actions
			 and efforts by the remarkable individuals and organizations who contributed to
			 the hurricane relief effort and recognizes that the rebuilding of the Gulf
			 Coast region rests on the selfless dedication of private individuals and
			 community spirit.
				IXProtection of
			 households receiving FEMA housing assistance
			901.Extension of FEMA
			 housing assistanceThere are
			 authorized to be appropriated such sums as may be necessary to provide until
			 December 31, 2007, temporary housing assistance, including financial and direct
			 assistance, under section 408(c)(1) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5174(c)(1)) to
			 individuals and households eligible to receive such assistance as a result of
			 Hurricane Katrina, Rita, or Wilma, and to the extent that amounts for such
			 purpose are made available, such assistance shall be so extended.
			902.Voucher
			 assistance for households receiving FEMA rental assistance and households
			 residing in FEMA trailers
				(a)Transfer of FEMA
			 rental assistance to section 8 voucher programThere are authorized to be appropriated,
			 for tenant-based rental assistance under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)), such sums as
			 may be necessary to provide vouchers for such assistance for each individual
			 and household that is eligible for such voucher assistance and received
			 financial assistance for temporary housing under section 408(c)(1) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174(c)(1)) as a result of Hurricane Katrina, Rita, or Wilma,
			 for the period beginning upon termination of such temporary housing assistance
			 and continuing through such period that such individual or household remains
			 eligible for such voucher assistance. Such voucher assistance shall be
			 administered by the public housing agency having jurisdiction of the area in
			 which such assisted individual or household resides as of such termination
			 date.
				(b)Voucher
			 assistance for households residing in FEMA trailers
					(1)OfferThe Secretary of Housing and Urban
			 Development shall offer, to each individual and household who, as of the date
			 of the enactment of this Act, receives direct assistance for temporary housing
			 under section 408(c)(2) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42
			 U.S.C. 5174(c)(2)) as a result of Hurricane Katrina, Rita, or
			 Wilma and is eligible for tenant-based rental assistance under section 8(o) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), a voucher for
			 such rental assistance, subject to the availability of amounts for such
			 assistance made available in advance in appropriation Acts.
					(2)Provision of
			 assistanceThere are authorized to be appropriated, for
			 tenant-based rental assistance under section 8(o) of the United States Housing
			 Act of 1937 (42
			 U.S.C. 1437f(o)), such sums as may be necessary to provide
			 vouchers for such assistance for each individual and household that, pursuant
			 to an offer of such assistance under paragraph (1) requests such assistance,
			 for the period beginning upon occupancy of the individual or household in a
			 dwelling unit acquired for rental with such assistance and continuing through
			 such period that such individual or household remains eligible for such voucher
			 assistance.
					(c)Temporary
			 vouchersIf at any time an assisted family for whom a voucher for
			 rental housing assistance is provided pursuant to this section becomes
			 ineligible for further such rental assistance—
					(1)the public housing
			 agency administering such voucher pursuant to this section may not provide
			 rental assistance under such voucher for any other household;
					(2)the Secretary of
			 Housing and Urban Development shall recapture from such agency any remaining
			 amounts for assistance attributable to such voucher and may not reobligate such
			 amounts to any public housing agency; and
					(3)such voucher shall
			 not be taken into consideration for purposes of determining any future
			 allocation of amounts for such tenant-based rental assistance for any public
			 housing agency.
					
	
		
			Passed the House of
			 Representatives March 21, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
